Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Detailed Action 
This is in response to the preliminary amendment filed 11/30/2020. 
 Claim Interpretation - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):                                                                                                                         
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 36-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 36 refers to “expansion of the inflation device” in the last two lines, however, the inflation device is not recited as expandable. Thus it is unclear how the control system is capable of preventing, slowing or stopping expansion of the inflation device when a target point of the inflation device is not aligned with a landmark, when the inflation device is not expandable. It appears from context the applicant intended to refer to the expandable percutaneous intervention device. Accoridngly, for examination purpose, the Office will interpret the reference to “preventing, slowing or stopping expansion of the inflation device” to mean “preventing, slowing or stopping expansion of the expandable percutaneous intervention device”. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 36-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14, 23, 31 of U.S. Patent No. 9,545,497.
 Although the claims at issue are not identical, they are not patentably distinct from each other because claim 36 recites a catheter procedure system with a controller configured to prevent, slow, stop inflation of a device when it is not aligned with a landmark which is generally recited in claims 14, 31. Claim 37 recites a catheter procedure system with a controller configured to prevent, slow, stop inflation of a device when it is not aligned with a landmark which is generally recited in claim 23.
It is clear that all the elements of claims 36-38 are to be found in claims 14, 23, 31.  The difference between claims 36-38 of the application and claims 14, 23, 31 of the patent lies in the fact that the patent claim includes many more elements and is thus much more specific.  Thus the invention of claims 14, 23, 31 of the patent is in effect a “species” of the “generic” invention of claims 36-38.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  

Claims 36-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14, 18, of U.S. Patent No. 10,561,821.
 Although the claims at issue are not identical, they are not patentably distinct from each other because claim 36 recites a catheter procedure system with a controller configured to prevent, slow, stop inflation of a device when it is not aligned with a landmark which is generally recited in claim 14. Claim 37 recites a catheter procedure system with a controller configured to prevent, slow, stop inflation of a device when it is not aligned with a landmark which is generally recited in claim 18.
It is clear that all the elements of claims 36-38 are to be found in claims 14, 18.  The difference between claims 36-38 of the application and claims 14, 18 of the patent lies in the fact that the patent claim includes many more elements and is thus much more specific.  Thus the invention of claims 14, 18 of the patent is in effect a “species” of the “generic” invention of claims 36-38.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim(s) 38-42, 48-51 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated  by U.S. Patent Number 6,726,675 (Beyar)
Regarding claims 38, 48-51 Beyar discloses as shown in Figure 1, a remote workstation capable of operating both a robotic catheter system and an inflation device and a fluid delivery device (column 5, lines 4-35), the remote workstation comprising: a user interface (device 38, see col.5, lines 28-35) configured to receive at least a first user input and a second user input; a control system (controller 56, see col. 6, lines 21-29) capable of controlling the robotic catheter system to move at least one percutaneous device based upon at least the first user input and to control the inflation device to expand an expandable percutaneous intervention device based upon at least the second user input; and a user assistance subsystem (monitor 26, control unit 40, see col. 5, lines 22-46) operatively connected to the control system configured to provide information to the user to assist the user in the use of the expandable percutaneous intervention device, wherein the user assistance subsystem is capable of altering control of the fluid delivery device based upon the movement of the at least one percutaneous device in order to synchronize the delivery of fluid with the movement of the at least one percutaneous device, in the advancement of the catheter and inflation of the balloon are controlled manually, wherein the fluid delivery device is a contrast media delivery device, wherein the user assistance subsystem is configured to synchronize deliver of fluid with movement of the at least one percutaneous device by delivering the fluid immediately prior to movement of the at least one percutaneous device, wherein the expandable percutaneous intervention device is an angioplasty balloon.


Regarding claims 39-42, Beyar discloses as shown in Figure 1 a catheter procedure system comprising: a bedside system, the bedside system comprising: a catheter (catheter 26, see col. 4, lines 57-65), the catheter including an internal lumen and an expandable percutaneous intervention device (balloon, see col. 5, lines 4-11); a support structure (bracket attached to 28, 30) configured to be coupled to a patient bed; a robotic catheter system coupled to the support structure and configured to move the catheter; an inflation device (means used to inflated described balloon, see col. 5, lines 4-11) coupled to the support structure and configured to cause expansion of the expandable percutaneous intervention device; and an inflation conduit connecting the inflation device to the internal lumen of the catheter; an imaging system (fluoroscope 32, see col 5, lines 1-11) to capture images of the catheter; and a remote workstation, the remote workstation comprising: a monitor (26); controls (device 38, see col.5, lines 28-35) configured to receive at least a first user input and at least a second user input; and a control system operatively coupled to the controls for remotely controlling the robotic catheter system, the inflation device and the imaging system; wherein the control system controls the robotic catheter system to move the catheter based upon at least the first user input and controls the inflation device to cause a fluid to flow from the inflation device through the inflation conduit into a lumen of the catheter to cause expansion of the expandable percutaneous intervention device based upon at least the second user input, and further wherein the monitor displays information related to both the robotic catheter system and the inflation device, and wherein the control system is capable of causing the imaging system to capture images at times associated with stages of inflation of the inflation device, when manually operated by the user to do so, wherein the control system is capable of causing the imaging system to capture images at times associated with predetermined percentage inflation, wherein the control system is capable of causing the imaging system to capture images at times associated with one percent inflation, fifty percent inflation and one-hundred percent inflation.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 36, 43, 45-47 is/are rejected under pre-AIA  35 U.S.C. 102 (b) as anticipated by U.S. Patent Number 6,726,675 (Beyar) or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over U.S. Patent Publication Number 2009/0171152 (Aoki)
Regarding claim 36, Beyar discloses as shown in Figure 1, a catheter procedure system comprising: a bedside system, the bedside system comprising: a catheter (catheter 26, see col. 4, lines 57-65) including an expandable percutaneous intervention device (balloon, see col. 5, lines 4-11) ; a robotic catheter system (catheter propelling device 28, see col. 5, lines 1-11) configured to move the catheter; and an inflation device (means used to inflated described balloon, see col. 5, lines 4-11) configured to cause expansion of the expandable percutaneous intervention device; and a remote workstation (see Figure 1), the remote workstation comprising: a user interface (device 38, see col.5, lines 28-35) configured to receive at least a first user input and a second user input; a control system (controller 56, see col. 6, lines 21-29) operatively coupled to the user interface for remotely controlling both the robotic catheter system and the inflation device; see col. 5, lines 28-36; and a monitor (monitor 26, see col. 5, lines 22-28) capable of displaying information related to the expandable percutaneous intervention device; wherein the control system controls the robotic catheter system to move the catheter based upon at least the first user input and is capable of controlling the inflation device to cause expansion of the expandable percutaneous intervention device based upon at least the second user input, and wherein the control system is capable of preventing, slowing or stopping expansion of the inflation device when a target point of the inflation device is not aligned with a landmark, if the user manually turns the inflation device off.
To be clear, claim 36 does not specify how the control system prevents, slows or stops expansion of the inflation device. Nothing recited in claim 36 would exclude a user sending a signal to the controller to turn the inflation device off.
Aoki, from the same field of endeavor teaches a similar control system as shown in Figure 1, with a similar percutaneous intervention device (balloon, see Figure 13), where the control system is capable of preventing, slowing or stopping expansion of the inflation device when a target point of the inflation device is not aligned with a landmark to facilitate withdrawal of the balloon from the body. See paragraph [0111].
Alternatively, it would have been obvious to one of ordinary skill in the art, at the invention was made to modify the catheter procedure system disclosed by Beyar to include the sensor 75, valves, and configure controller to control them such that expansion of the balloon is prevented, slowed, or spotted (by deflating the balloon) when a target point of the inflation device is not aligned with a landmark (as the balloon is withdrawn out of the body), in order to facilitate withdrawal of the balloon from the body.
Regarding claim 43, Beyar discloses  wherein the expandable percutaneous intervention device is an angioplasty balloon (balloon, see col. 5, lines 4-11).
Regarding claims 45-47, Beyar wherein the monitor is configured to display information related to a position of the catheter, wherein the information related to the expandable percutaneous intervention device includes information related to an extent of expansion of the expandable percutaneous intervention device, wherein the information related to the extent of expansion of the expandable percutaneous intervention device includes a fluid pressure generated by the inflation device. see col. 5, lines 22-46.

Claim(s) 36 is/are rejected under pre-AIA  35 U.S.C. 102 (b) as anticipated by U.S. Patent Number 6,726,675 (Beyar) or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over U.S. Patent Publication Number 2006/0064059 (Gelfand et al.)
Regarding claim 36, Beyar discloses as shown in Figure 1, a catheter procedure system comprising: a bedside system, the bedside system comprising: a catheter (catheter 26, see col. 4, lines 57-65) including an expandable percutaneous intervention device (balloon, see col. 5, lines 4-11) ; a robotic catheter system (catheter propelling device 28, see col. 5, lines 1-11) configured to move the catheter; and an inflation device (means used to inflated described balloon, see col. 5, lines 4-11) configured to cause expansion of the expandable percutaneous intervention device; and a remote workstation (see Figure 1), the remote workstation comprising: a user interface (device 38, see col.5, lines 28-35) configured to receive at least a first user input and a second user input; a control system (controller 56, see col. 6, lines 21-29) operatively coupled to the user interface for remotely controlling both the robotic catheter system and the inflation device; see col. 5, lines 28-36; and a monitor (monitor 26, see col. 5, lines 22-28) capable of displaying information related to the expandable percutaneous intervention device; wherein the control system controls the robotic catheter system to move the catheter based upon at least the first user input and is capable of controlling the inflation device to cause expansion of the expandable percutaneous intervention device based upon at least the second user input, and wherein the control system is capable of preventing, slowing or stopping expansion of the inflation device when a target point of the inflation device is not aligned with a landmark, if the user manually turns the inflation device off.
To be clear, claim 36 does not specify how the control system prevents, slows or stops expansion of the inflation device. Nothing recited in claim 36 would exclude a user sending a signal to the controller to turn the inflation device off.
Gelfand et al., from the same field of endeavor teaches a similar control system as shown in Figure 3, with a similar percutaneous intervention device (balloon, see Figure 3), where the control system is capable of preventing, slowing or stopping expansion of the inflation device when a target point of the inflation device is not aligned with a landmark, for the purpose of avoiding excess reduction of blood flow. See paragraphs [0051], [0052], [0057], [0035].
Alternatively, it would have been obvious to one of ordinary skill in the art, at the invention was made to modify the catheter procedure system disclosed by Beyar to include the sensors 309, 309 and configure controller to control them such that expansion of the balloon is prevented, slowed, or spotted (by deflating the balloon) when a target point of the inflation device is not aligned with a landmark in order to avoid excess reduction of blood flow.
Claim(s) 36 is/are rejected under pre-AIA  35 U.S.C. 102 (b) as anticipated by U.S. Patent Number 6,726,675 (Beyar) or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over U.S. Patent Publication Number 2002/0099254 (Movahed)
Regarding claim 36, Beyar discloses as shown in Figure 1, a catheter procedure system comprising: a bedside system, the bedside system comprising: a catheter (catheter 26, see col. 4, lines 57-65) including an expandable percutaneous intervention device (balloon, see col. 5, lines 4-11) ; a robotic catheter system (catheter propelling device 28, see col. 5, lines 1-11) configured to move the catheter; and an inflation device (means used to inflated described balloon, see col. 5, lines 4-11) configured to cause expansion of the expandable percutaneous intervention device; and a remote workstation (see Figure 1), the remote workstation comprising: a user interface (device 38, see col.5, lines 28-35) configured to receive at least a first user input and a second user input; a control system (controller 56, see col. 6, lines 21-29) operatively coupled to the user interface for remotely controlling both the robotic catheter system and the inflation device; see col. 5, lines 28-36; and a monitor (monitor 26, see col. 5, lines 22-28) capable of displaying information related to the expandable percutaneous intervention device; wherein the control system controls the robotic catheter system to move the catheter based upon at least the first user input and is capable of controlling the inflation device to cause expansion of the expandable percutaneous intervention device based upon at least the second user input, and wherein the control system is capable of preventing, slowing or stopping expansion of the inflation device when a target point of the inflation device is not aligned with a landmark, if the user manually turns the inflation device off.
To be clear, claim 36 does not specify how the control system prevents, slows or stops expansion of the inflation device. Nothing recited in claim 36 would exclude a user sending a signal to the controller to turn the inflation device off.
Movahed, from the same field of endeavor teaches a similar control system as shown in Figure 3, with a similar percutaneous intervention device (balloon, see Figure 6), where the control system is capable of preventing, slowing or stopping expansion of the inflation device when a target point of the inflation device is not aligned with a landmark, for the purpose of avoiding inflating the balloon in the incorrect or unintended location. See paragraphs [0057], [0066], [0075] and claim 20.
Alternatively, it would have been obvious to one of ordinary skill in the art, at the invention was made to modify the catheter procedure system disclosed by Beyar to include the sensor 81 and configure controller to control them such that expansion of the balloon is prevented, slowed, or spotted (by deflating the balloon) when a target point of the inflation device is not aligned with a landmark in order to avoid inflating the balloon in the wrong location.
Claim 42, is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Number 6,726,675 (Beyar) in view of U.S. Patent Number 5,891,089 (Katz) 
Regarding claim 42, Beyar fails to disclose wherein the control system includes a user assistance module to identify a size and type of the lesion based on data generated by an imaging system, wherein the user assistance module is configured to identify the inflation profile to treat the identified lesion.
Katz teaches, in the same field of endeavor (control system for balloon catheters), a control system 6 (Fig. 1) that is capable of identifying an inflation profile (column 3, lines 44-55) and that is capable of automatically inflating an expandable PID (balloon) (column 3, line 66- column 4, line 67) utilizing the inflation profile (one of the inflation profiles of column 3, lines 44-55 is used), for the purpose of raising pressure of the balloon dependent on time to better treat soft or hard lesions (column 3, lines 44-55), preventing fluid leakage, reducing the danger of dissection of the vessel and increasing the chances of preventing collapse of the vessel (column 2, lines 1-18).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the control system of Beyar and have the control system identify an inflation profile and automatically inflate the PID utilizing the inflation profile, as taught by Katz, for the purpose of raising pressure of the balloon dependent on time to better treat soft or hard lesions (column 3, lines 44-55), preventing fluid leakage, reducing the danger of dissection of the vessel and increasing the chances of preventing collapse of the vessel (column 2, lines 1- 18).
Claim 44 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Number 6,726,675 (Beyar) in view of U.S. Patent Number 5,891,089 (Katz)  as applied to claim 36 above, and further in view of U.S. Patent Publication Number 2001/0016726 (Dubrul et al.)
Regarding claim 44, Beyar in view of Katz fail to disclose wherein the expandable percutaneous intervention device is a stent.
Dubrul et al., from the same field of endeavor teaches a similar system as shown in Figure 1 and that it is known to use expandable percutaneous intervention device is a stent in combination with the balloon disclosed Beyar. See paragraph [0016].
It would have been obvious to one of ordinary skill in the art, before the effective filing the date of the claimed invention to incorporate the stent disclosed by Dubrul et al. into the system disclosed by Beyar in view of Katz such that It became the intervention device in order to dilate a passageway and keep it open.
Claim 52 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Number 6,726,675 (Beyar) in view of U.S. Patent Publication Number 2001/0016726 (Dubrul et al.)
Regarding claim 52, Beyar in view of Katz fail to disclose wherein the expandable percutaneous intervention device is a stent.
Dubrul et al., from the same field of endeavor teaches a similar system as shown in Figure 1 and that it is known to use expandable percutaneous intervention device is a stent in combination with the balloon disclosed Beyar. See paragraph [0016].
It would have been obvious to one of ordinary skill in the art, before the effective filing the date of the claimed invention to incorporate the stent disclosed by Dubrul et al. into the system disclosed by Beyar in view of Katz such that It became the intervention device in order to dilate a passageway and keep it open.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G LOUIS whose telephone number is 571-270-1965.  The examiner can normally be reached on Monday – Friday, 9:30 – 6:00 pm. 
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jackie Ho at 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICHARD G LOUIS/Primary Examiner, Art Unit 3771